
	
		II
		109th CONGRESS
		1st Session
		S. 1220
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 9, 2005
			Mr. Dodd (for himself,
			 Ms. Collins, and
			 Mr. Leahy) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To assist law enforcement in their efforts
		  to recover missing children and to strengthen the standards for State sex
		  offender registration programs.
	
	
		1.Short titleThis Act may be cited as the
			 Prevention and Recovery of Missing
			 Children Act of 2005.
		2.FindingsCongress finds the following:
			(1)An improved registration system for sex
			 offenders and others who commit predatory acts against children will provide
			 law enforcement agencies with additional information critical to preventing and
			 promptly resolving such crimes.
			(2)The most recent annual data shows that
			 about 58,000 children were abducted by nonfamily members, usually people who
			 are strangers to the children. The most frequent victims were teenage girls.
			 Almost ½ of these victims were sexually molested.
			(3)The National Crime Information Center
			 (NCIC) database, which links more than 16,000 Federal, State, and local law
			 enforcement agencies, is a critical means of cooperation among law enforcement
			 agencies.
			(4)Delays in entering missing children reports
			 into the NCIC database leads to investigative delays when time is critical to
			 ensuring the safe return of missing children, as evidenced by the fact that in
			 74 percent of abduction homicide cases the child is dead within the first 3
			 hours and 91 percent are killed within 24 hours.
			3.Missing child
			 reporting requirements
			(a)In
			 generalSection 3702 of the
			 Crime Control Act of 1990 (42 U.S.C. 5780) is amended—
				(1)by redesignating paragraphs (2) and (3) as
			 paragraphs (3) and (4), respectively;
				(2)by inserting after paragraph (1) the
			 following:
					
						(2)ensure that no law enforcement agency
				within the State establishes or maintains any policy that requires the removal
				of a missing person entry from its State law enforcement system or the National
				Crime Information Center computer network based solely on the age of the
				person;
						;
				and
				(3)in paragraph (3), as so redesignated, by
			 striking immediately and inserting within 2 hours of
			 receipt.
				4.Standards for sex
			 offender registration programs
			(a)In
			 generalSection 170101
			 of the Violent Crime Control and Law
			 Enforcement Act of 1994 (42 U.S.C. 14071) is
			 amended—
				(1)in subsection (b)—
					(A)in paragraph (1)(A)—
						(i)by striking clause (i), and inserting the
			 following:
							
								(i)inform the person of the duty to register
				and obtain the information required for such registration, including the
				person’s name, current address, anticipated future residence, employer name and
				address, license plate number and other identifying information about each
				vehicle that the person owns, and student enrollment
				information;
								;
						(ii)by striking clause (iv) and inserting the
			 following:
							
								(iv)obtain fingerprints, a photograph, and a
				deoxyribonucleic acid (DNA) sample, unless they were obtained within the
				previous 3
				months;
								;
						(iii)in clause (v), by striking the period at
			 the end and inserting the following: ; and; and
						(iv)by adding at the end the following:
							
								(vi)for persons who are incarcerated, perform
				each of the duties under clauses (i) through (v) prior to the release of that
				person from
				incarceration.
								;
						(B)in paragraph (2)(A), in the second
			 sentence, by inserting registration information for persons intending to
			 move to another State is promptly made available to the registering agency of
			 that State, and that after State procedures shall also ensure
			 that;
					(C)by striking paragraph (3) and inserting the
			 following:
						
							(3)VerificationFor all persons required to register under
				this section, State procedures shall provide for verification of registry
				information at least once every 90
				days.
							;
					(D)by striking paragraph (4) and inserting the
			 following:
						
							(4)Notification of
				local law enforcement agencies of changes in registry informationState procedures shall provide that all
				persons required to register under this section shall report a change of name,
				address, employer name and address, vehicle information, and student enrollment
				information to a law enforcement agency that has jurisdiction where the person
				will reside, not later than 2 business days after such change takes
				effect.
							;
				and
					(E)by adding at the end the following:
						
							(8)Current
				photographState procedures
				shall provide for local law enforcement to obtain a photograph for all persons
				required to register under this section—
								(A)at the initial registration of the person;
				and
								(B)at least once a year from the time of
				verification of the registry information of that person, throughout the term of
				registration.
								(9)Driver’s
				license or identification cardState procedures shall require that all
				persons required to register under this section obtain, at the time of initial
				registration, a driver’s license or identification card from the State
				Department of Motor Vehicles in the State in which that person
				resides.
							;
				and
					(2)in subsection (d)—
					(A)by striking A and inserting
			 the following:
						
							(1)In
				generalA
							;
				and
					(B)by adding at the end the following:
						
							(2)FelonyStates shall designate a failure to comply
				with the registration and verification requirements of this section as a felony
				and permit such failure to be grounds for the immediate issuance of an arrest
				warrant.
							(3)ConsiderationsStates shall consider a failure to comply
				with the registration and verification requirements of this section as an
				ongoing offense for the purpose of statutes of limitation, and shall consider a
				failure to register each item of changed registry information as a separate
				offense.
							.
					
